 

Exhibit 10.2

 

[tex10-2logo.jpg]

 

Mr. Michael Cola

 

As of September 13, 2013

 

RE:    Medgenics, Inc. (the “Company”)

 

Dear Mr. Cola:

 

I am writing to you on behalf of the board of directors of the Company to
confirm arrangements with regard to with regard to the terms of appointment to
office as a director of the Company from the date of this letter.

 

1.Definitions

 

For the purposes of this Letter, the following words or expressions shall have
the following meanings respectively:

 

“AIM” means the AIM Market of London Stock Exchange plc;     “Biopump” means a
micro organ which has undergone ex-vivo transduction with a vector such that it
produces and secretes a desired therapeutic protein;     “Board” means the board
of directors of the Company, including any committee of the Board duly
constituted by it;     “Businesses” means:       (a)     the business of the
research, development, design, production, manufacturing, marketing, sale,
distribution and other commercial activities of any Group Company in relation to
the Group’s proprietary and/or licensed technology concerning a platform
technology for the treatment of various diseases and/or chronic disorders and
conditions whereby a sliver of human dermal tissue is converted into an internal
protein production plant, through ex vivo transduction with a viral or non-viral
vector, and the processed tissue is re-implanted under the human donor’s skin to
provide therapeutic levels of protein delivery; and

 

 

 

  

  (b)    any other business that any Group Company shall at the relevant date;  
    (i)    be engaged in and with which you shall have been concerned or
involved to any material extent at any time during Your Appointment; or      
(ii)   have determined to carry on with a view to developing any other
biotechnical technology for commercial exploitation in the future and in
relation to which determination you shall at the Termination Date possess any
material Confidential Business Information;     “Confidential Business
Information” means all and any Corporate Information, Marketing Information,
Technical Information and other information (whether or not recorded in
documentary form or on computer disk or tape) which the Company or any Group
Company treats as confidential or in respect of which it owes an obligation of
confidentiality to any third party, which is not in the public domain:      
(a)     which you shall have acquired or shall hereafter acquire at any time
during Your Appointment but which does not form part of your own stock in trade;
and       (b)    which is not readily ascertainable to persons not connected
with the Company or any Group Company;     “Corporate Information” means all and
any information (whether or not recorded in documentary form or on computer disk
or tape) relating to the business methods, corporate plans, management systems,
finances, maturing new business opportunities or research and development
projects of the Company or any Group Company;     “DGCL” means Delaware General
Corporation Law;     “Group” means the Company and its affiliates, including any
company that controls, is controlled by, or is under common control with the
Company, as defined in Rule 36-18 of the Securities Exchange Act of 1934, as
amended from time to time, including, without limitation to the generality of
the foregoing, Medgenics Medical (Israel) Limited;     “Group Company” means a
member of the Group and “Group Companies” shall be interpreted accordingly;

 

2

 

  

“Marketing Information” means all and any information (whether or not recorded
in documentary form or on computer disk or tape) relating to the marketing or
sales of any past present or future product or service of the Company or any
Group Company including, without limitation, sales targets and statistics,
market share and pricing statistics, marketing surveys and plans, market
research reports, sales techniques, price lists, discount structures,
advertising and promotional material, the names, addresses, telephone numbers,
contact names and identities of customers and potential customers of and
suppliers and potential suppliers to the Company or any Group Company, the
nature of their business operations, their requirements for any product or
service sold to or purchased by the Company or any Group Company and all
confidential aspects of their business relationship with the Company or any
Group Company;     “Material Interest” means:       (a)     the holding of any
position as director, officer, employee, consultant, partner, principal or
agent;       (b)     the direct or indirect control or ownership (whether
jointly or alone) of any shares (or any voting rights attached to them) or
debentures save for the ownership for investment purposes only of not more than
five percent (5%) of the issued shares of any company whose shares are listed on
any national securities exchange (as defined in Section 3(a)(1) of the
Securities Exchange Act of 1934, as amended from time to time), or any similar
exchange in jurisdictions outside the United States, including AIM; or      
(c)     the direct or indirect provision of any finance;       other than on
behalf of any Group Company for the legitimate purposes of that Group Company;  
  “Technical Information” means all and any trade secrets, secret formulae,
processes, inventions, designs, know-how discoveries, technical specifications
and other technical information (whether or not recorded in documentary form or
on computer disk or tape) relating to the creation, production or supply of any
past, present or future product or service of the Company or any Group Company;
    “Termination Date” means the date of the termination of Your Appointment;
and

 

3

 

  

“Your Appointment” means your appointment to and holding of office as a director
of the Company as confirmed by this letter.

 

2.Duties

 

2.1As a director of the Company you will be expected to exercise the general
fiduciary duties and duties of care and loyalty as provided under the DGCL and
provide such advice and services as the Board may reasonably require.

 

2.2The Board as a whole is collectively responsible for the success of the
Company. The Board’s role is to:

 

2.2.1provide entrepreneurial leadership of the Company within a framework of
prudent and effective controls, which enable risk to be assessed and managed;

 

2.2.2set the Group’s strategic aims, ensure that the necessary financial and
human resources are in place for the Company to meet its objectives and review
management performance; and

 

2.2.3set the Company’s values and standards and ensure that its obligations to
its shareholders and others are understood and met.

 

2.3In your role as an executive director, you shall be required to:

 

2.3.1satisfy yourself that financial information is accurate and that financial
controls and systems of risk management are appropriate, robust and defensible;

 

2.3.2at all times comply with the certificate of incorporation and bylaws of the
Company, each as the same may be amended or restated from time to time;

 

2.3.3abide by your fiduciary duties as a director of the Company;

 

2.3.4diligently perform your duties as a director;

 

2.3.5immediately report your own wrongdoing or the wrongdoing or proposed
wrongdoing of any other employee or director of the Company of which you become
aware to the Chairman of the Company; and

 

2.3.6comply with the terms of Code of Business Conduct and Ethics adopted by the
Board (a copy of which has been previously delivered to you) and any code of
practice issued by the Company from time to time relating to dealing in the
Company’s securities.

 

2.4In addition, your duties shall require that you shall:

 

2.4.1promote the highest standards of integrity, probity and corporate
governance throughout the Company, particularly at Board level;

 

4

 

  

2.4.2use your best endeavours to ensure that the Board receives accurate, timely
and clear information;

 

2.4.3use your best endeavours to ensure effective communication with
shareholders; and

 

2.4.4use your best endeavours to facilitate the effective contribution of
non-executive directors and to ensure constructive relations are maintained
between the executive and non-executive directors.

 

3.Fees

 

Because you are an executive director and receive compensation for your role as
President and Chief Executive Officer, no additional compensation will be owing
to you for your role as a director of the Company.

 

4.Term of office

 

Your Appointment commenced on the date of this letter and shall continue
following the date of this letter unless or until your successor is elected and
qualified or until your earlier resignation or removal. You agree that you will
give not less than sixty (60) days’ (or such lesser period if agreed by the
Board) prior notice in writing to the Company in the event you wish to resign
prior to the expiration of your term or in the event you do not wish to stand
for re-election at the Company’s annual meeting of stockholders.

 

For the avoidance of doubt, by your counter-signature hereto, you acknowledge
that your continuation in office is subject to the DGCL and the certificate of
incorporation and bylaws of the Company, each as the same may be amended or
restated from time to time.

 

On termination of Your Appointment for whatever reason you will promptly return
to the Company all documents, records, keys, correspondence or other items in
your possession or under your control which relate in any way to the business or
affairs of, or are the property of, the Company or any Group Company and all
copies thereof, regardless of the medium upon or in which such copies are stored
or held. In addition, you will cease to use the Company’s facilities and cease
to hold yourself out as being a director of the Company.

 

5.Confidentiality

 

5.1Both during the currency and after the Termination Date, you will treat all
Confidential Business Information as confidential and not use or disclose the
same to any other party except:

 

5.1.1insofar as may be necessary for the proper and effective performance of
your duties as a director of the Company and then only to a person who shall be
subject to equivalent, express, written confidentiality obligations to the
Company or a Group Company;

 

5

 

  

5.1.2to the extent that such information is or (without default of your part)
becomes generally available to the public; or

 

5.1.3to the extent that you shall be required to disclose the same by any
applicable law or legally binding order of any court, government,
semi-governmental authority, administrative or judicial body, or a legally
binding requirement of a stock exchange or regulator.

 

5.2If you are required to make a disclosure as contemplated in clause 5.1.3:

 

5.2.1you must disclose only the minimum Confidential Business Information
required to comply with the applicable law, order or requirement; and

 

5.2.2before making such disclosure, you must:

 

(a)give the Company reasonable written notice of:

 

(i)the full circumstances of the requirement for disclosure arising; and

 

(ii)the Confidential Business Information which you propose to disclose; and

 

(b)consult with the Company as to the form of the disclosure.

 

5.3By your counter-signature hereto, you acknowledge that:

 

5.3.1the Company and each Group Company possess a valuable body of Confidential
Business Information;

 

5.3.2the Company has given and will continue to give you access to Confidential
Business Information in order that you may carry out your duties hereunder;

 

5.3.3your duties include, without limitation, a duty of care and a duty of
loyalty as provided under the DGCL; and

 

5.3.4the disclosure of any Confidential Business Information other than for the
legitimate business purposes of the Company or any Group Company, including
(without limitation) to an actual or potential competitor of the Company or any
Group Company could place such company at a serious competitive disadvantage and
could cause immeasurable (financial and other) damage to the Businesses

 

5.3.5and that the obligations of confidentiality assumed under the provisions of
this clause 5 are reasonable and necessary for the protection of the Group, the
Businesses and the Confidential Business Information.

 

In the event of any conflict between this Section 5 and the terms of your
employment agreement with the Company of even date herewith (the “Employment
Agreement”), the terms of the Employment Agreement shall control.

 

6

 

  

6.Other Interests and Restrictions

 

6.1Except as otherwise required by your employment agreement with the Company,
it is accepted and acknowledged that you have business interests other than
those of the Company and that you have declared any potential conflicts that are
apparent at present. If you become aware of any potential conflicts of interest
after the date hereof, these should be disclosed to the Chairman of the Company
and company secretary as soon as you become aware thereof.

 

6.2By your counter-signature hereto, you agree and undertake that, during the
term of Your Appointment, you shall not, without the Company’s prior written
permission, assume or hold any Material Interest in any person, firm or company
which:

 

6.2.1impairs or might reasonably be thought by the Board to impair your ability
to act at all times in the best interests of the Company; or

 

6.2.2requires or might reasonably be thought by the Board to require you to
disclose any Confidential Business Information in order properly to discharge
your duties to or to further your interest in such person, firm or company.

 

6.3By your counter-signature hereto, you agree and undertake that you will not
during the term of Your Appointment, in any part of the world, whether directly
or indirectly:

 

6.3.1solicit, or by any other means induce or seek to induce, any person, firm
or company with whom or which any Group Company transacts business (whether as
customer, supplier, contractor, licensor, adviser or otherwise in relation to
the Business) to cease dealing with such Group Company or to restrict or vary
the terms upon which it deals with such Group Company; or

 

6.3.2solicit or entice away or employ or engage or seek to entice away from any
Group Company any person who is and was at the Termination Date or at any time
during the three (3) months prior to the Termination Date a director, scientific
adviser, regulatory adviser, bioscience engineer or other scientific, program,
product development, marketing, sales, licensing, research and development
and/or other senior manager, key salesperson or secretary (if any) assigned to
you.

 

6.4By your counter-signature hereto, you agree and undertake that you will not
at any time after the Termination Date, represent or hold yourself out or permit
yourself to be represented or held out by any person, firm or company as being
in any way then currently connected with or interested in the Company or any
Group Company other than (if such be the case) as the holder of shares, options
and/or warrants in the Company.

 

6.5Each of the provisions of clauses 6.2, 6.3 and 6.4 and (where applicable) the
sub-clauses thereof is independent and severable from the remaining provisions
and enforceable accordingly. If any provision of the said clauses/sub-clauses
shall be unenforceable for any reason but would be enforceable if part of the
wording thereof were deleted, it shall apply with such deletions as may be
necessary to make it enforceable.

 

7

 

  

6.6You have given the undertakings contained in this clause 6 to the Company
itself and to the Company as trustee for the benefit of each Group Company and
will, at the request and cost of the Company, promptly enter into direct
undertakings with any Group Company which correspond to the undertakings in this
clause 6.

 

6.7The Company agrees that each Material Interest that you assume or hold as of
the date hereof is hereby permitted.

 

In the event of any conflict between this Section 6 and the terms of the
Employment Agreement, the terms of the Employment Agreement shall control.

 

7.Independent Legal Advice

 

Occasions may arise when you consider that you will need professional advice in
connection with the performance of your duties as a director of the Company and
you will be able to consult the Company’s advisors for this purpose. Exceptional
circumstances may occur when it may be appropriate for you to seek such advice
from independent advisors, at the Company’s expense. In such an event, you
should, where reasonably practical and not (in your reasonable judgment)
prejudicial to the interests of the Company, consult with the Board or, if you
consider appropriate, the non-executive directors, prior to such advice being
sought or expense being incurred.

 

8.Governing Law and Jurisdiction

 

This Letter shall be governed by and shall be interpreted in accordance with the
DGCL. The parties irrevocably submit to the non-exclusive jurisdiction of the
state courts of Delaware, USA in relation to all matters arising out of or in
connection with this appointment letter.

 

To the extent that the provisions of this Agreement conflict with the provisions
set forth in any employment agreement between you and the Company or its
subsidiaries, the terms of this Agreement shall control.

 

We look forward to your continued contribution as a director and I should be
grateful if you would please confirm your acceptance of the terms of your
appointment by signing and returning the duplicate of this letter.

 

Yours sincerely           /s/ Dr. Sol J. Barer    

 

Chairman, duly authorized for and on behalf of the Board   I hereby acknowledge
the above terms and agree and undertake in the above terms.       SIGNED AS A
DEED )   by Michael F. Cola )   in the presence of: ) /s/ Michael F. Cola    
Michael F. Cola       Witness Signature     Name:     Address:          
Occupation:    

 

8

 